Citation Nr: 1709361	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Vetera and his wife




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to September 1972 with additional service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his spouse testified before the Board at an October 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in June 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In the June 2014 remand, the Board ordered the Veteran be provided a new VA examination, and an etiological opinion be obtained which specifically addresses 1973 reports of recurrent back pain, identified as a lump on the spine, as well as other records dated the same year indicating a possible pilonidal cyst.  The Veteran was provided a VA examination in October 2014, which provided a negative etiological opinion.  However, other than generally mentioning the Veteran's 1973 reports of low back pain, the examiner did not discuss the Veteran's complaints of a lump on the spine or records indicating a possible pilonidal cyst.  Further, the VA examiner appears to have primarily based his negative opinion on a lack of in-service treatment for back pain in service.  However, despite the lack of treatment records, the Veteran is competent to report that he experienced low back pain during service.  See generally Davidson v. Shinseki, 581 F.3d 1313 (2009).  The VA examiner's opinion, which does not address records of a possible pilonidal cyst or the Veteran's lay accounts of low back pain in service, is inadequate for the purposes of determining service connection, and a new opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The issue of entitlement to service connection for peripheral neuropathy, claimed as secondary to a lumbar spine disability, is inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disability.  Therefore appellate action on the issue must be deferred.  See Harris v Derwinski, 1 Vet App 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the October 2014 VA spine examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current low back disability began in service, was caused by service, or is otherwise related to service.

In offering this opinion, the examiner must address the Veteran's assertions of in-service back injuries and resulting pain, and 1973 records indicating a possible pilonidal cyst.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.  

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. Readjudicate the issue of entitlement to service connection for a lumbar spine disability.

3. If, and only if, service connection for a lumbar spine disability is granted, schedule the Veteran for a VA examination with respect to the claim for entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  Any indicated studies and tests should be completed.  

Following a review of the claims file, and physical examination of the Veteran, the examiner is to offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current peripheral neuropathy of the bilateral lower extremities was either caused or aggravated by the lumbar spine disability.  
Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




